Citation Nr: 1454029	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability.

(The issues of entitlement to service connection for Meniere's disease, an acquired psychiatric disorder, sinusitis, and gastroesophageal reflux disease are addressed by the Board in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to May 1992.  He subsequently had periods of active duty for training and inactive duty training in the Reserve.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in May 2011 before the undersigned sitting at Waco, Texas.  The transcript is of record.  The issues on appeal were remanded by Board decision in December 2011.

In July 2013, the Board denied entitlement to service connection for bilateral hearing loss disability, tinnitus, lumbar degenerative joint disease, right leg numbness, and hemochromatosis; as well as entitlement to an initial rating in excess of 10 percent for hypertension.  While the Veteran has appealed that decision to the United States Court of Appeals for Veterans Claims, at this time those matters are no longer for appellate consideration.  The issue of entitlement to a total rating based on unemployability due to service-connected disability was remanded in July 2013 for further development.

At the time of the July 2013 Board decision additional issues were not ripe for appellate review.  Since then, however, the Veteran has perfected an appeal to claims of entitlement to service connection for Meniere's disease, an acquired psychiatric disorder, sinusitis, and gastroesophageal reflux disease.  In light of an August 2014 hearing those matters are addressed in a separate decision under the aegis of another Veterans Law Judge.

Following review of the record, the issue of entitlement to a total rating based on unemployability due to service-connected disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

As noted above, outstanding claims of entitlement to service connection for Meniere's disease, an acquired psychiatric disorder, sinusitis, and gastroesophageal reflux disease are currently on appeal.  The question of entitlement to a total rating based on individual unemployability due to service-connected disability is inextricably intertwined with the disposition of those matters.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for another issue)).  As such, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability is not ripe for appellate consideration and must be deferred pending resolution of the former.

Hence, this case is REMANDED for the following action:

Following final adjudication of the claims of entitlement to service connection for Meniere's disease, an acquired psychiatric disorder, sinusitis, and gastroesophageal reflux disease, the RO must readjudicate the issue of entitlement to a total disability evaluation based on individual unemployability.  If the claim remains denied the RO must issue a supplemental statement of the case, and offer the appellant a reasonable period of time to respond.

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

